Citation Nr: 0009040	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for Schmorl's node 
deformities at L2-3 and degenerative joint disease at L4-5.

2.	Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976 and from April 1982 to April 1985.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

During the pendency of the appeal, in October 1998, the Board 
remanded the case for further development of the issues 
regarding entitlement to service connection for Schmorl's 
node deformities at L2-3 and degenerative joint disease at 
L4-5, an increased (compensable) rating for hemorrhoids, and 
an increased rating for prostatitis.  In a statement dated in 
September 1999, the veteran withdrew his claim for an 
increased rating for prostatitis.  The RO attempted to 
complete the development requested in the October 1998 Board 
remand and the case was returned to the Board for appellate 
review. 


FINDING OF FACT

The claim for entitlement to service connection for Schmorl's 
node deformities at L2-3 and degenerative joint disease at 
L4-5 is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for Schmorl's 
node deformities at L2-3 and degenerative joint disease at 
L4-5 is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the veteran's claim for entitlement to service 
connection for Schmorl's node deformities at L2-3 and 
degenerative joint disease at L4-5, the Board finds that the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a). 

In this respect, in a September 1995 statement, a VA 
physician indicated that one could refute the reasons for the 
denial of the veteran's claim for Schmorl's node deformities 
at L2-L3 and degenerative joint disease at L4-L5.  The 
veteran was reported to have been treated in November 1976 
for prostatitis with complaints of back pain.  While the 
examiner indicated that back pain was a symptom of 
prostatitis in the elderly with metastatic disease, he opined 
that it was not a symptom for an inflammation or infection.  
Further, the VA physician found that the veteran had been 
diagnosed in 1984 with an "old" compression fracture at 
T12-L1 with complaints of back pain.  He questioned whether 
the foregoing compression fracture was actually "old".  He 
opined that one could not categorically state that this 
fracture was old, as the decision was clinical.  He indicated 
that if there were back pain subjectively and objectively, it 
was a new fracture.  The VA physician stated that Schmorl's 
nodes were no doubt present with initial complaints of back 
pain.  He concluded that concomitant prostate and lumbosacral 
pathologies were not investigated when back pain was 
initially elicited. 

In light of the September 1995 VA statement providing a nexus 
between the veteran's current back disorder, which the VA 
physician specifically indicated was Schmorl's node 
deformities at L2-L3 and degenerative joint disease at L4-L5, 
the Board concludes that the veteran's claim for entitlement 
to service connection for Schmorl's node deformities at L2-3 
and degenerative joint disease at L4-5, is well grounded.



ORDER

The claim for entitlement to service connection for Schmorl's 
node deformities at L2-3 and degenerative joint disease at 
L4-5 is well grounded. 


REMAND

After reviewing the claims files the Board finds that 
additional development is in order with respect to the 
veteran's claims.  

In this regard, the Board, in an October 1998 decision, 
previously remanded the veteran's claims for entitlement to 
service connection for Schmorl's node deformities at L2-3 and 
degenerative joint disease at L4-5 and for entitlement to an 
increased (compensable) evaluation for hemorrhoids. 

With regard to the veteran's claim for entitlement to service 
connection for Schmorl's node deformities at L2-3 and 
degenerative joint disease at L4-5, the Board, in the October 
1998 Remand, requested that the veteran be given a VA 
orthopedic examination to determine the nature and etiology 
of any back disorder.  If a back disorder were diagnosed the 
examiner was requested to offer an opinion whether it was at 
least as likely as not that the disability was incurred 
during the veteran's military service.  The veteran was 
afforded the requested VA examination in May 1999 and the 
examiner diagnosed no back disorders and found no relation 
between the veteran's complaints of persistent back pain and 
his injury in 1982.  However, the Board observes that an 
associated May 1999 X-ray study revealed mild degenerative 
joint disease of the lumbar spine with mild anterior wedging 
of the body of T12 and L1.  Although the VA examiner reviewed 
this X-ray study, he did not comment on the etiology of the 
veteran's lumbar spine degenerative joint disease with mild 
anterior wedging of the body of T12 and L1, as requested by 
the October 1998 Remand instructions.  The Board may not rely 
on its own unsubstantiated medical judgment in the resolution 
of claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Therefore, further development is in order to clarify whether 
the veteran's lumbar spine degenerative joint disease with 
mild anterior wedging of the body of T12 and L1, as diagnosed 
on the May 1999 VA X-ray study, was caused by service.  
Tobler v. Derwinski, 2 Vet. App. 8 (1991).       

Further, the Board finds that the veteran's claim for 
entitlement to an increased (compensable) evaluation for 
hemorrhoids is plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim.)

The veteran's hemorrhoid disorder has been rated under 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  Under this 
diagnostic code, a noncompensable evaluation is warranted for 
mild or moderate external or internal hemorrhoids.  A 10 
percent evaluation is warranted for external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

The Board finds that another examination is necessary because 
the findings in the May 1999 VA general examination report 
are incomplete.  Although the examiner diagnosed external and 
internal hemorrhoids, he/she failed to describe them.  Thus, 
the Board is unable to accurately rate the veteran's 
hemorrhoid disability.

Accordingly, this case is REMANDED for the following action:

1.	The claims files should be referred, 
if possible, to the examiner who 
conducted the May 1999 VA orthopedic 
examination of the spine for him/her 
again to review the evidence of record 
and his/her prior examination report.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least 
likely as not that the veteran's mild 
degenerative joint disease of the lumbar 
spine with mild anterior wedging of the 
body of T12 and L1, revealed by a May 
1999 VA X-ray study, was incurred during 
the veteran's military service between 
September 1974 and September 1976, and 
between April 1982 and April 1985.  Any 
opinion expressed must be supported by a 
complete rationale.  If the requested 
opinion cannot be provided, the examiner 
must explain why.  The report should be 
typed.

2.	If the examiner who provided the May 
1999 VA orthopedic examination is 
unavailable, the veteran should be 
afforded another VA orthopedic 
examination to determine the nature and 
etiology of any back disorder.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folders and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  Following 
completion of the examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's mild degenerative 
joint disease of the lumbar spine with 
mild anterior wedging of the body of T12 
and L1, revealed by a May 1999 VA X-ray 
study, was incurred during the veteran's 
military service between September 1974 
and September 1976, and between April 
1982 and April 1985.  The complete 
rationale for each opinion expressed 
should be set forth in a typewritten 
report.

3.	The veteran should be afforded another 
VA general examination to determine the 
nature and severity of his external and 
internal hemorrhoids.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Any opinion expressed 
should include a complete description for 
rating purposes, pursuant to VA's 
Schedule for Rating Disabilities, 
codified at 38 C.F.R. § 4.114, Diagnostic 
Code 7336, to include a description of 
the veteran's external and internal 
hemorrhoids.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims folders 
and a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  The complete rationale for 
each opinion expressed should be set 
forth in a typewritten report.

4.	Following completion of the foregoing, 
the RO should review the claims files to 
ensure that all of the foregoing 
development has been completed in full.  
If the requested development is not in 
complete compliance with the instructions 
provided above appropriate action must be 
taken.

Upon completion of the above development, the RO should 
readjudicate the issues remaining on appeal.  If any 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and be given an opportunity to 
respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

